Citation Nr: 0127268	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for arthritis of the 
back, shoulders, and legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for an 
acquired psychiatric disorder; arthritis of the back, 
shoulder, and legs; and vein problems. 

The RO also denied entitlement to service connection for PTSD 
in May 2000.  The claim for service connection for PTSD 
involves a separate and distinct claim that was not included 
in the May 1998 decision denying service connection for a 
psychiatric disorder in general.  See Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. App. 549 
(1993).  As the claim for service connection for PTSD has not 
been developed or certified for appeal, it is not properly on 
appeal before the Board.  See 38 U.S.C.A. § 7105(a), (d) 
(West 1991) ("Appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (2001); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  Attention of the RO 
is called for any action deemed appropriate.  

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  Additional evidence was 
associated with the claims file at the time of the hearing, 
and the veteran waived RO consideration of this evidence.  
See 38 C.F.R. § 20.1304(c) (2001); see also Statement in 
Support of Claim, dated June 15, 2001.   

The veteran also indicated in June 2001 that he wished to 
withdraw the issue of service connection for vein problems 
from his appeal.  An appeal may be withdrawn in writing at 
any time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (2001).  Once the veteran withdrew this issue from 
his appeal, there remained no allegations of errors of fact 
or law for appellate consideration, and this issue is, 
therefore, not before the Board.


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not have its onset 
during active service or within one year following the 
veteran's separation from service and did not result from 
disease or injury in service.

2.  Arthritis of the back, shoulders, and legs did not have 
its onset during active service or within one year following 
the veteran's separation from service and did not result from 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 
3.307, 3.309 (2001).  

2.  The veteran is not entitled to service connection for 
arthritis of the back, shoulders, and legs.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a), 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45620, 45630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  The veteran was notified 
that the evidence did not show that either his psychiatric 
disorder or arthritis had its onset during or was related to 
his active service.  That is the key issue in this case, and 
the discussion in the May 2001 supplemental statement of the 
case informed the veteran of the evidence needed to 
substantiate his claims.  The veteran was also requested on 
numerous occasions to submit specific evidence in support of 
his claims.  See VA letters from RO to the veteran, dated 
March 4, 1998, March 30, 1998, and May 1, 2001.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45630, et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO obtained the veteran's service medical records and VA 
treatment records.  An effort to obtain morning reports from 
the National Personnel Records Center (NRC) was unsuccessful.  
The veteran reported that treatment records from his private 
doctors were not available because they were deceased or 
retired.  See Written statement received on April 13, 1998, 
and Transcript of personal hearing, dated June 15, 2001.  The 
RO requested treatment records from Melvin Blevins, M.D. in 
1998, but was notified that the records were not available.  

Although the RO did not request the veteran's Social Security 
Administration (SSA) records, including those from Melvin 
Blevins, M.D., any additional post-service treatment records 
would do no more than confirm that the veteran currently has 
a psychiatric disorder and arthritis, a fact that is already 
shown by the evidence of record, and would not aid in 
substantiating the claims.  The Notice of Award from SSA 
dated in 1992 discloses only that the evidence considered by 
SSA showed that the veteran had arthritis of his back, 
shoulder, and legs as far back as May 1990.  The veteran has 
not stated that any treatment records would contain any 
medical opinions as to incurrence of his psychiatric disorder 
and arthritis due to his military service.  The RO has 
discharged its duty. 

The veteran was not afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 45630, et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  However, an examination is not necessary to 
make a decision on the claims, because there is no reasonable 
possibility that it would aid him in substantiating the 
claims.  As noted above, it is not in dispute that the 
veteran has a psychiatric disorder and arthritis.  A medical 
opinion was provided in June 1998 as to the etiology of the 
veteran's dysthymia/depression; therefore, there is 
sufficient medical evidence to render a decision on this 
claim.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 2001).  
A medical opinion as to the relationship between arthritis 
and the veteran's active service is unnecessary, because the 
Board herein finds his history of an in-service injury to 
lack credibility.  There is more than sufficient evidence of 
record to decide these claims properly and fairly.

Although the RO initially denied the veteran's claims as not 
well grounded, the veteran has been given notice of the laws 
and regulations pertaining to the requirements to establish 
service connection.  The substantive laws and regulations to 
be applied are the same as those of which the veteran has had 
notice.  The RO also subsequently denied the claims on the 
merits, with consideration of the VCAA, in May 2001.  
Accordingly, there is no prejudice to him in deciding his 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

The Board has reviewed all the evidence of record, which 
includes the service medical records; VA treatment records 
dated from 1990 to 2001; a March 1992 Notice of Award from 
SSA; and the veteran's testimony presented in 2001.  The 
pertinent evidence is discussed below. 


B.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Additionally, service connection for psychoses and arthritis 
may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from active military service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

For the following reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for an acquired psychiatric disorder 
and arthritis of the back, shoulders, and legs. 

Here, the veteran maintains that he sustained injuries when 
he fell from a pole during active service at Fort Lewis, 
Washington in 1955 and that he had psychiatric problems 
during service.   His statements are directly contradicted by 
the evidence of record.  

The service medical records are negative for any evidence of 
arthritis or any injury involving any of his shoulders, back 
or leg joints.  During hospitalization in August 1956, the 
veteran specifically denied any injuries and examination of 
the back and extremities was normal.  Upon separation 
examination in December 1957, he complained of swollen and 
painful joints, but did not identify any specific joints.  In 
fact, he specifically denied any cramps in his legs, 
arthritis or rheumatism, bone, joint or other deformity, 
lameness, painful or trick shoulder, or trick or locked knee.  
Clinical evaluation of the upper and lower extremities and 
spine was normal.  The examiner noted no significant history.  

The service medical records are also negative for any 
evidence of a psychiatric disorder.  Upon separation 
examination in December 1957, the veteran specifically denied 
any trouble sleeping, nightmares, depression or excessive 
worry, and nervous trouble.  Psychiatric evaluation was 
normal.  

The veteran's statements made contemporaneously with service 
denying any injuries and psychiatric problems are found to be 
more probative than his statements made many years later in 
conjunction with his claim for VA benefits.  Additionally, 
his contentions of an in-service psychiatric disorder and 
arthritis are outweighed by the medical evidence, 
particularly the December 1957 separation examination, which 
effectively ruled out the presence of these disabilities.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The medical evidence 
is found more probative to the issues on appeal.    

The first medical evidence of the presence of arthritis of 
the back, shoulder, and legs was shown in 1990, more than 30 
years following the veteran's separation from service.  See 
SSA Award letter dated in March 1992.  Additionally, the 
veteran was first diagnosed as having a psychiatric disorder, 
i.e., dysthymia, many years after service in 1996.  See VA 
outpatient treatment note, dated March 4, 1996.  He was also 
diagnosed as having a bipolar disorder, a major depressive 
disorder, and a borderline personality disorder in 2000.  See 
VA report of hospitalization, dated May 10, to June 2, 2000, 
and VA outpatient treatment record dated December 26, 2000.  
Personality disorders, i.e., borderline personality disorder, 
are not diseases or injuries within the meaning of applicable 
law.  38 C.F.R. §§ 3.303(c), 4.9 (2001).

The evidence pertaining to the years between discharge from 
service in 1957 and the veteran's post-service diagnoses 
consists only of the veteran's statements to the effect that 
he has continually suffered from psychiatric and back, 
shoulder, and leg problems, an assertion controverted by the 
evidence of record. 

In the course of the pursuit of his claim, the veteran has 
offered inconsistent statements.  For example, in 1998 he 
stated that he had back problems since he fell from a pole in 
1955, and that after falling he urinated blood and went to 
sick call.  However, at his hearing in June 2001 he testified 
that he did not go to sick call after the fall because he did 
not want to make waves.  It is difficult to reconcile these 
two statements.  Indeed, a VA examiner in June 1998 noted 
that the veteran had a devious problem solving posture and 
selective memory.

Additionally, when the veteran submitted his original claim 
for service connection for a psychiatric disorder in 1998 he 
stated that his psychiatric condition had its onset after 
service in 1958.  However, more recently in March 1996 he 
reported having psychiatric problems for only the past seven 
to eight years.  He next claimed that his psychiatric 
problems began during service in the mid-1950s after falling 
from a pole and injuring his back.  See VA MHS Assessment, 
dated June 25, 1998.  The veteran offered yet another cause 
for his dysthymia on evaluation in March 2000, when he stated 
that it was related to seeing civilians burning in Korea. 

Further, the lack of any documented treatment for the 
veteran's alleged disabilities for more than 30 years after 
his separation from active service, despite complaints of 
continuing symptomatology, preponderates against a finding 
that he had a chronic psychiatric disorder or arthritis of 
the back, shoulder, and legs during service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage, 10 Vet. App. at 496. 

There are also no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
psychiatric disorder or arthritis of the back, shoulder, and 
legs to any in-service finding or event.  To the contrary, a 
VA psychologist in June 1998 related the veteran's depression 
to childhood abuse and neglect.  The only evidence of record 
linking the veteran's disabilities to active service is the 
veteran's own contentions.  However, as a lay person, he 
cannot offer a competent medical opinion.  See Grottveit, 
supra.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder and arthritis of the back, shoulders, 
and legs.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 

Entitlement to service connection for arthritis of the back, 
shoulders, and legs is denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

